Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00473-CR

                                        Miranda HERRERA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR6351
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 21, 2016

DISMISSED

           Miranda Herrera and the State entered into a plea bargain under which Herrera pled guilty

to attempted capital murder. The trial court imposed sentence in accordance with the agreement

and signed a certificate stating this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX. R. APP. P. 25.2(a)(2). Herrera timely filed a notice of appeal. The clerk’s record,

which includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain agreement,

has been filed. See TEX. R. APP. P. 25.2(d).
                                                                                                     04-16-00473-CR


         The court gave Herrera notice that this appeal would be dismissed unless an amended trial

court certification showing she has the right to appeal were made part of the appellate record by

August 30, 2016. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—

San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2,

2003, pet. ref’d) (not designated for publication). No amended certification has been made part of

the record. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d). 1

                                                                PER CURIAM

DO NOT PUBLISH




1
 The clerk’s record establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2). The record also supports the trial
court’s certification that Herrera does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005) (holding that court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

                                                         -2-